Citation Nr: 0525063	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  02-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
Nashville, Tennessee.  In May 2001 the RO denied the 
veteran's claim of service connection for residuals of a back 
injury.  The veteran appealed.  The Board remanded this 
appeal to the RO for further development in November 2003.  
After the requested development was completed the RO again 
denied the veteran's claim for service connection.

FINDINGS OF FACT

1.  A chronic low back disability was not present in service.

2.  A chronic low back disability was first demonstrated many 
years after service when the veteran injured his back at work 
in March  1994.


CONCLUSION OF LAW

A chronic low back disability was not the result of disease 
or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant asserts that service-connection is warranted 
for a back condition and that he incurred the claimed 
condition when he injured his back in service.  Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

The veteran asserts that he injured his back in service and 
was treated at the U.S. Naval Hospital in Guam, but there are 
no records of the veteran ever being treated at that 
facility.  Service medical records do show, however, that the 
veteran did injure his back when stepping off a curb in 
September 1957.  He was diagnosed as having a muscle strain.  
His separation examination report from April 1958 contains no 
mention of a back injury or disability, and the "NORMAL" 
box is checked for spine, other musculoskeletal.  

Relevant post-service medical records include progress notes 
from Drs. Zakem, Parada, Rayhack, Delgado, Gray, Sellers, 
Melendez and Guttentag, all of which are dated between April 
1994 and March 1999.  A progress note by Dr. Delgado, dated 
in April 1994, shows that the veteran suffered a twisting 
injury to his back at work on March 18, 1994 and he began 
complaining of back and right leg pain soon thereafter.  A CT 
scan of the spine at that time showed what looked like a 
central herniated disc at L3-L4.  A lumbar myelogram and CT 
scan done on the veteran in  May 1994, showed spinal stenosis 
mainly in the area of the foramina in between L4 and L5 worse 
on the right.  There was a combination of central herniated 
disc and some hypertrophy of the facet at that level.  See 
progress note from Dr. Delgado dated in May 1994.  In 
summary, during the above time period, the veteran suffered 
from a number of disabilities, including a lumbar disc 
herniation at L4-L5, for which he underwent a successful L4-
L5 lumbar laminectomy, diskectomy, and fat graft in May 1994 
by Dr. Delgado.  See Progress note from Dr. Melendez dated in 
September 1994.  After his surgery he began to complain of 
neck and bilateral arm pain, which seemed like C7 
radiculopathy.  The Board notes that the records from Drs. 
Sellers, Parada and Rayhack concern the neck and shoulder 
disabilities.  

An Independent Medical Evaluation by Dr. Gray in October 1994 
again traced the history of the veteran's back injury to the 
incident in March 1994.  A May 1996 letter from Dr. Zakem 
noted that the veteran complained of low back pain since an 
injury in March 1994, with no prior history of back problems.  
By October 1998 Dr. Guttentag believed the veteran had spinal 
stenosis.  

The Board finds that service connection for a back condition 
is not warranted.  The veteran's separation examination 
showed that the back pain caused by the veteran's stepping 
off a curb in 1957 had resolved at that time.  Dr. Delgado's 
April 1994 Neurosurgical Evaluation showed that the veteran's 
back pain was due to an on-the-job accident when the veteran 
twisted his back.  While the veteran has argued that he had 
continuing back problems ever since service, the first 
objective medical evidence of chronic back pain comes 
following his on-the-job injury in 1994, roughly 35 years 
after the veteran's separation from service.  It is 
particularly worth noting that, in his May 1996 letter, Dr. 
Zakem said that the veteran complained of a low back injury 
in 1994, with no prior history of back problems.  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In fact, the entire post-service 
medical record attributes the veteran's low back disorder to 
the 1994 on-the-job injury.  Finally, there is no competent 
evidence of a nexus relating the veteran's current low back 
condition to his service in the extensive post-service 
medical record.  

The veteran submitted a copy of a letter sent by Dr. Delgado 
to State Farm Insurance Company in October 1994.  The veteran 
marked this copy of the letter by underlining the phrase 
"aggravation of a pre-existing."  He seems to believe that 
this letter shows his low back pain is due to a pre-existing 
condition.  Upon examining the letter, however, the Board 
notes that Dr. Delgado specifically stated, "I do believe 
that his neck pain as well as his carpal tunnel syndrome 
represents [sic.] an aggravation of a pre-existing condition.  
The patient did have a cervical spondylosis prior to his 
injury."  Dr. Delgado was not referring to the veteran's low 
back condition, but instead to his neck pain and carpel 
tunnel syndrome.  This letter does not show that the 
veteran's low back condition pre-dated his 1994 injury.

The Board has considered the veteran's lay statements 
regarding his chronic back condition.  As noted above, 
although a layperson is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence as to invoke application of the reasonable doubt 
doctrine.  38 U.S.C.A. § 5107(b).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February 2001 and March 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the Appeals 
Management Center's March 2004 letter contained a specific 
request that the veteran provide the VA with any evidence or 
information he may have pertaining to his appeal.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a September 2002 supplemental 
statement of the case (SSOC).

The veteran has not been afforded a VA examination and an 
etiological opinion has not been obtained. However, the Board 
finds that the evidence, discussed infra, which affirmatively 
shows that the current back condition is the result of post-
service injury makes a current VA examination unnecessary 
under the current duty to assist regulations.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Based on the foregoing, the Board finds that the 
appellant has not been prejudiced by a failure of VA in its 
duty to assist, and that any violation of this duty could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for residuals of a back injury is denied.

	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


